ZEHMER, Judge.
James Lowell Richards appeals a final judgment of dissolution of marriage that awarded all of the property of the marriage to Martha Janice Richards, his former wife. Because the judgment did not provide for any award of alimony nor reserve jurisdiction for that purpose, no jurisdiction exists to subsequently entertain a petition for alimony. Turner v. Turner, 383 So.2d 700 (Fla. 4th DCA), rev. denied, 392 So.2d 1381 (Fla.1980); Brown v. Brown, 338 So.2d 916 (Fla. 2d DCA 1976); Poe v. Poe, 263 So.2d 644 (Fla. 3d DCA 1972). Thus, the final judgment terminates the marital relationship and all economic connections between the marital parties. Since the judgment makes no provision for future support alimony, we view the distribution of all marital property to the former wife as an award of lump sum alimony in lieu of the periodic alimony prayed for in the complaint. We find no abuse of discretion in the court’s having distributed all of the marital property to *936the former wife in lieu of her prayer for support alimony. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
AFFIRMED.
SMITH and NIMMONS, JJ., concur.